Case: 20-1490    Document: 47    Page: 1   Filed: 12/11/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

       SUPER-SPARKLY SAFETY STUFF, LLC,
                Plaintiff-Appellant

                            v.

 SKYLINE USA, INC., AKA GUARD DOG SECURITY,
               Defendant-Appellee
             ______________________

                        2020-1490
                  ______________________

    Appeal from the United States District Court for the
 Northern District of Texas in No. 3:18-cv-00587-N, Judge
 David C. Godbey.
                 ______________________

                Decided: December 11, 2020
                  ______________________

     CHRIS STEWART, Chris Stewart, PLLC, Little Rock, AR,
 for plaintiff-appellant.

     ROBERT GLENN OAKE, JR., Oake Law Office, Allen, TX,
 for defendant-appellee.
                 ______________________

     Before NEWMAN, DYK, and REYNA, Circuit Judges.
Case: 20-1490      Document: 47    Page: 2    Filed: 12/11/2020




2             SUPER-SPARKLY SAFETY STUFF   v. SKYLINE USA, INC.



    DYK, Circuit Judge.
     Plaintiff Super-Sparkly Safety Stuff, LLC (“Super-
 Sparkly”) appeals a decision of the United States District
 Court for the Northern District of Texas. The district court
 entered summary judgment in favor of Defendant Skyline
 USA, Inc. (“Skyline”), concluding that Skyline had not in-
 fringed Super-Sparkly’s design patent. We affirm.
                          BACKGROUND
     Super-Sparkly owns a design patent for bedazzled pep-
 per spray canisters, U.S. Patent No. D731,172 (“the ’172
 patent”). This patent claims a design for a pepper spray
 canister decorated with rhinestones, in which rhinestones
 cover the bottom and some portion of the vertical part of a
 pepper spray canister.
     Skyline sells a line of “Bling It On” pepper spray canis-
 ters that are decorated with rhinestones. Unlike the de-
 signs claimed in the ’172 patent, the bottom surface of
 Skyline’s canisters is not decorated with rhinestones.
     In February 2017, Super-Sparkly sent Skyline a cease-
 and-desist letter in which it accused Skyline’s pepper spray
 canisters of infringing its design patent. Skyline re-
 sponded in April 2017, explaining that the accused product
 did not infringe Super-Sparkly’s design patent because the
 bottom of the canister was not decorated with rhinestones.
      Super-Sparkly filed suit against Skyline in the United
 States District Court for the Northern District of Texas on
 March 13, 2018, alleging direct and induced infringement
 of the ’172 patent. 1 Super-Sparkly subsequently contacted


       1 Super-Sparkly also owns U.S. Patent No. D696,857
 (“the ’857 patent”), which is similar to the ’172 patent.
 While Super-Sparkly’s complaint referred in passing to the
 ’857 patent, the substance of the complaint involves only
 the ’172 patent, and the district court found that Super-
Case: 20-1490    Document: 47      Page: 3    Filed: 12/11/2020




 SUPER-SPARKLY SAFETY STUFF   v. SKYLINE USA, INC.          3



 Amazon.com, Inc. and Dollar General Corporation, which
 resold the accused product, alleging that Skyline’s product
 infringed Super-Sparkly’s design patents. As a result, Am-
 azon and Dollar General stopped purchasing the accused
 product from Skyline. Thereafter, in the infringement suit,
 Skyline asserted counterclaims against Super-Sparkly, al-
 leging unfair competition under the Lanham Act, common
 law unfair competition, tortious interference with contrac-
 tual relations, tortious interference with business rela-
 tions, tortious interference with prospective contracts, and
 business disparagement.
      On August 6, 2019, Skyline filed a motion for partial
 summary judgment of noninfringement. On August 21,
 2019, Super-Sparkly filed a motion for an extension of time
 to respond to the motion for partial summary judgment on
 the grounds that discovery was not yet complete. Then, on
 August 27, 2019, instead of opposing Skyline’s motion for
 partial summary judgment on the merits, Super-Sparkly
 filed a response pursuant to Federal Rule of Civil Proce-
 dure 56(d), claiming a lack of sufficient facts to file a re-
 sponse. The district court denied Super-Sparkly’s motion
 for an extension of time and granted summary judgment of
 noninfringement. The district court also certified its entry
 of partial summary judgment as final under Federal Rule
 of Civil Procedure 54(b). Super-Sparkly appeals.
                           DISCUSSION
     This appeal requires us to resolve two issues: first,
 whether summary judgment was properly certified as fi-
 nal, thereby conferring jurisdiction on the court; and sec-
 ond, whether summary judgment of noninfringement was
 warranted.



 Sparkly alleged infringement of only the ’172 patent. On
 appeal, despite again making passing reference to the ’857
 patent, Super-Sparkly does not dispute this determination.
Case: 20-1490     Document: 47        Page: 4   Filed: 12/11/2020




4            SUPER-SPARKLY SAFETY STUFF     v. SKYLINE USA, INC.



                                  I
      When a district court certifies a decision as final under
 Federal Rule of Civil Procedure 54(b), we must review the
 finality of the judgment de novo to ensure we have jurisdic-
 tion, even if the parties agree that jurisdiction is proper.
 Ultra-Precision Mfg. v. Ford Motor Co., 338 F.3d 1353,
 1356 (Fed. Cir. 2003) (citing W.L. Gore & Assocs. v. Int’l
 Med. Prosthetics Rsch. Assocs., Inc., 975 F.2d 858, 862 (Fed.
 Cir. 1992)). For Rule 54(b) to apply, three prerequisites
 must be met: “(1) multiple claims for relief or multiple par-
 ties must be involved; (2) at least one claim or the rights
 and liabilities of at least one party must be finally decided;
 and (3) the district court must find that there is no just rea-
 son for delaying an appeal.” Alfred E. Mann Found. for Sci.
 Rsch. v. Cochlear Corp., 841 F.3d 1334, 1347 (Fed. Cir.
 2016) (citing 10 Charles Alan Wright et al., Federal Prac-
 tice and Procedure § 2656 (3d ed. 2016)). While we review
 finality de novo, we review the district court’s determina-
 tion that there is no just reason for delay for abuse of dis-
 cretion. W.L. Gore, 975 F.2d at 862.
      Here, all three prerequisites are met. First, the case
 involves multiple claims, as Skyline’s counterclaims are
 still pending before the district court. Second, Super-
 Sparkly’s two patent infringement claims were finally de-
 cided by the district court’s entry of summary judgment of
 noninfringement. Third, the district court did not abuse its
 discretion in determining that there is no just reason for
 delay.
     As the three prerequisites to Rule 54(b) are met, we
 find that the case was properly certified and that we have
 jurisdiction to hear this appeal.
                                 II
     Super-Sparkly argues that summary judgment was im-
 proper (1) on the merits because there was a genuine issue
 of material fact as to infringement, and (2) under Federal
Case: 20-1490     Document: 47       Page: 5   Filed: 12/11/2020




 SUPER-SPARKLY SAFETY STUFF   v. SKYLINE USA, INC.           5



 Rule of Civil Procedure 56(d), in light of Super-Sparkly’s
 asserted need for additional discovery to respond to the
 summary judgment motion.
                                 A
      Design patent infringement occurs when a party,
 “without license of the owner, (1) applies the patented de-
 sign, or any colorable imitation thereof, to any article of
 manufacture for the purpose of sale, or (2) sells or exposes
 for sale any article of manufacture to which such design or
 colorable imitation has been applied.” 35 U.S.C. § 289. The
 “ordinary observer” test is used to determine whether a de-
 sign patent has been infringed. Egyptian Goddess, Inc. v.
 Swisa, Inc., 543 F.3d 665, 678 (Fed. Cir. 2008) (en banc).
 The test inquires whether an accused design appears “sub-
 stantially the same” as a patented design, such that “an
 ordinary observer, giving such attention as a purchaser
 usually gives,” would be induced “to purchase one suppos-
 ing it to be the other.” Id. at 670 (quoting Gorham Co. v.
 White, 81 U.S. 511, 528 (1871)).
     We review summary judgment of noninfringement de
 novo. Accent Packaging, Inc. v. Leggett & Platt, Inc., 707
F.3d 1318, 1325 (Fed. Cir. 2013) (citing Laryngeal Mask Co.
 v. Ambu A/S, 618 F.3d 1367, 1370 (Fed. Cir. 2010)).
     Super-Sparkly and Skyline agree that the difference
 between the ’172 patent and the accused design is that the
 former includes rhinestones on the bottom of the pepper
 spray canister, whereas the latter does not. The district
 court did not err in concluding that that this difference pre-
 cludes a finding of infringement under the ordinary ob-
 server test.
     Under the ordinary observer test, the claimed and ac-
 cused designs may be “sufficiently distinct” and “plainly
 dissimilar,” such that an ordinary observer clearly would
 not find the two designs “substantially the same.”
Case: 20-1490      Document: 47     Page: 6   Filed: 12/11/2020




6             SUPER-SPARKLY SAFETY STUFF   v. SKYLINE USA, INC.



 Egyptian Goddess, 543 F.3d at 678. When the designs are
 not “plainly dissimilar,” the analysis
       will benefit from a comparison of the claimed and
       accused designs with the prior art . . . . Where
       there are many examples of similar prior art de-
       signs . . . differences between the claimed and ac-
       cused designs that might not be noticeable in the
       abstract can become significant to the hypothetical
       ordinary observer who is conversant with the prior
       art.
Id.
     The ’172 patent claims a very simple design, in which
 rhinestones are applied to two surfaces of a canister: the
 vertical cylinder and the bottom. Removing the rhine-
 stones from one of these surfaces—the bottom—is a signif-
 icant departure from the claimed design. The ’172 patent
 and the accused design are thus plainly dissimilar; because
 the accused design lacks rhinestones on one of the two sur-
 faces decorated in the claimed design, an ordinary observer
 would not find the two designs substantially the same.
      Even assuming that the two designs are not “plainly
 dissimilar,” a comparison with the prior art makes clear
 that the accused design does not infringe the ’172 patent.
 Although there do not appear to be “many examples of sim-
 ilar prior art designs,” the prior art “Pepperface” reference,
 dating from 2006, was widely marketed and endorsed by
 various celebrities. 2 Its design has rhinestones around the
 majority of the canister, but not on the top (near the spray
 nozzle) or bottom of the cylinder. Per Egyptian Goddess,
 then, the Pepperface design highlights that the key differ-
 ence between the ’172 patent and the accused design is that
 the bottom of the cylinder is decorated with rhinestones.


       2A screenshot of the archived Pepperface website is
 included as an attachment to this opinion.
Case: 20-1490     Document: 47       Page: 7   Filed: 12/11/2020




 SUPER-SPARKLY SAFETY STUFF    v. SKYLINE USA, INC.           7



 As such, the attention of a hypothetical ordinary observer
 conversant with bedazzled pepper spray canisters would be
 drawn to the presence or absence of rhinestones on the bot-
 tom of the cylinder. See Egyptian Goddess, 543 F.3d at 676.
     The hypothetical ordinary observer would therefore
 find significant the lack of rhinestones on the bottom of the
 accused design and would not confuse the accused design
 with the ’172 patent. The district court correctly concluded
 that the ordinary observer test necessitates a finding of
 noninfringement.
                                 B
     Federal Rule of Civil Procedure 56(d) provides that
 where, on a motion for summary judgment, “a nonmovant
 shows by affidavit or declaration that, for specified reasons,
 it cannot present facts essential to justify its opposition,”
 the district court may defer consideration of the motion or
 deny it; allow time to pursue affidavits, declarations, or dis-
 covery; or “issue any other appropriate order.” Fed. R. Civ.
 P. 56(d).
     We apply the law of the regional circuit in interpreting
 and applying Rule 56(d). Accent Packaging, 707 F.3d at
 1325. “The Fifth Circuit,” where this case arose, “reviews
 the district court’s dispositions of Rule 56(d) motions for an
 abuse of discretion.” Id. (citing Raby v. Livingston, 600
F.3d 552, 561 (5th Cir. 2010)). In the Fifth Circuit, Rule
 56(d) motions “are ‘broadly favored and should be liberally
 granted’ because the rule is designed to ‘safeguard non-
 moving parties from summary judgment motions that they
 cannot adequately oppose.’” Raby, 600 F.3d at 561 (quoting
 Culwell v. City of Fort Worth, 468 F.3d 868, 871 (5th Cir.
 1999)). However, a request under Rule 56(d) must explain
 how “specified facts . . . if adduced, will influence the out-
 come of the pending summary judgment motion.” Id. (quot-
 ing C.B. Trucking, Inc. v. Waste Mgmt. Inc., 137 F.3d 41,
 44 (1st Cir. 1998)). “If it appears that further discovery will
 not provide evidence creating a genuine issue of material
Case: 20-1490    Document: 47      Page: 8    Filed: 12/11/2020




8            SUPER-SPARKLY SAFETY STUFF   v. SKYLINE USA, INC.



 fact, the district court may grant summary judgment.” Id.
 (quoting Access Telecom, Inc. v. MCI Telecomm. Corp., 197
F.3d 694, 720 (5th Cir. 1999)).
      In his supporting declaration, counsel for Super-
 Sparkly listed fifteen facts without which Super-Sparkly
 was purportedly unable to file a response to Skyline’s mo-
 tion. Super-Sparkly sought information relating to Sky-
 line’s knowledge and opinion of the ’172 patent and the
 accused design; the creation and sale of the accused prod-
 uct; and Skyline’s discovery conduct. None of this infor-
 mation, however, has any bearing on the ordinary observer
 test for design patent infringement. Because the infor-
 mation for which Super-Sparkly sought further discovery
 was irrelevant to the issue of infringement, Super-Sparkly
 failed to explain how the specified facts could influence the
 outcome of the motion. The district court did not abuse its
 discretion by denying Super-Sparkly’s request under
 Rule 56(d) and entering summary judgment of nonin-
 fringement.
                        AFFIRMED
Case: 20-1490   Document: 47       Page: 9    Filed: 12/11/2020




 SUPER-SPARKLY SAFETY STUFF   v. SKYLINE USA, INC.          9



                      ATTACHMENT